Citation Nr: 1803215	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-09 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a thyroid disability. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for right knee arthritis. 

3.  Entitlement to service connection for a right knee disability, to include arthritis.

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for left knee arthritis. 

5.  Entitlement to service connection for a left knee disability, to include arthritis.  

6.  Entitlement to an initial disability rating greater 10 percent for the service-connected lumbar spine disability. 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

(The issue of whether withholding compensation for recoupment of separation pay was correct will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Michael Eby II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in U. S. Navy from November 1983 to January 1994.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, to include the transcript of the December 2017 Board hearing presided over by the undersigned Veterans Law Judge. 

A request for a TDIU due to the service-connected lumbar spine disability has been raised by the Veteran's agent in the August 2017 Board hearing, in conjunction with the claim for increased compensation for the lumbar spine disability.  Also, the Veteran submitted an April 2016 Form 21-8940, in which she contends that she is precluded from employment due in part to her lumbar spine disability.  Therefore, this matter is part and parcel of the claim on appeal for increased compensation for the lumbar spine disability.  Accordingly, TDIU is before the Board and is on appeal at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Pursuant to BVA Directive 8430 (May 17, 1999), a separate decision will be issued to address the issue of whether withholding compensation for recoupment of separation pay was correct.

The issues of entitlement to an initial disability rating greater 10 percent for the service-connected lumbar spine disability and to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In the December 2017 hearing before the Board, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue on appeal of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a thyroid disability, is requested.

2.  In a January 2010 rating decision, the RO denied the claims for service connection for left knee arthritis and right knee arthritis disability based on the determinations that the Veteran's arthritis of the knees did not manifest in service or within the first post-service year, and that such disability was not otherwise related to service. 

3.  The Veteran submitted a notice of disagreement against the January 2010 determinations but did not timely perfect the appeal; the Veteran did not appeal the determination as to the timeliness of her VA Form 9; and, there was no evidence or information received within one year of the January 2010 determinations that was new and material to the claims for service connection for left knee arthritis or right knee arthritis. 

4.  The additional evidence received since the January 2010 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claims for service connection for left knee arthritis or right knee arthritis. 

5.  The evidence is in equipoise as to whether the Veteran's current left knee disability, diagnosed as arthritis with chondromalacia patella, is etiologically related to service, and such disability cannot be satisfactorily disassociated from service.  

6.  The evidence is in equipoise as to whether the Veteran's current right knee disability, diagnosed as arthritis with chondromalacia patella, is etiologically related to service, and such disability cannot be satisfactorily disassociated from service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue on appeal of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a thyroid disability, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The January 2010 rating decision, which denied the claims for service connection for left knee arthritis and right knee arthritis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

3.  The additional evidence received since the January 2010 rating decision is new and material to the claims for service connection for left knee arthritis and right knee arthritis, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

4.  Resolving all doubt in favor of the Veteran, left knee arthritis with chondromalacia patella is etiologically related to service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

5.  Resolving all doubt in favor of the Veteran, right knee arthritis with chondromalacia patella is etiologically related to service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn issue on appeal of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a thyroid disability, at the December 2017 Board hearing and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


	(CONTINUED ON NEXT PAGE)



Right and Left Knee Disabilities

Because the Board is reopening the previously denied claims for service connection for bilateral knee disabilities and granting the claims on the merits, discussion concerning compliance with the duties to notify and assist is not necessary.

In a January 2010 rating decision, the RO denied the claims for service connection for left knee arthritis and right knee arthritis disability based on the determinations that the Veteran's arthritis of the knees did not manifest in service or within the first post-service year, and that such disability was not otherwise related to service.  The additional evidence received since the January 2010 rating decision includes an October 2014 medical opinion that tends to indicate that the Veteran's current bilateral knee disability, diagnosed as arthritis with chondromalacia patella, is etiologically related to service.  Medical evidence that tends to indicate a nexus between the Veteran's right and left knee arthritis and active service is pertinent evidence that was absent at the time of the January 2010 rating decision, and this evidence raises a reasonable possibility of substantiating the claims. For these reasons, the Board finds that new and material evidence has been submitted, and the claim for service connection for left knee and right knee arthritis. 

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with bilateral knee arthritis with chondromalacia patella during the appeal period, for example as reflected in the October 2014 medical opinion by Dr. G.  The Veteran contends that her current bilateral knee disability is related to service.  The service treatment records show that the Veteran was treated for bilateral knee symptoms multiple times in service.  

The competent and probative medical evidence is at least in equipoise as to whether the Veteran's current left and right knee disabilities are related to service. 

There is probative medical evidence to support that the Veteran's bilateral knee disability is related to service, and such medical evidence is based on review of the Veteran's history and is supported by rationale.  Specifically, in an October 2014 medical opinion, Dr. G, Dr. G noted that she is treating the Veteran's bilateral knee disability.  Dr. G. acknowledged the Veteran's bilateral knee pain in service, as well as the multiple service treatment records showing treatment for the knees and diagnosis of bilateral chondromalacia patella.  Dr. G. stated that this diagnosis was supported by findings of knee crepitus bilaterally, and Dr. G. noted that the Veteran was still experiencing bilateral knee pain at the time of separation.  Dr. G. noted the Veteran's reports of recurrent bilateral knee pain since service, and that the Veteran was treated with pain medications and had to use sick leave at her job due to her knee pain over time.  Dr. G. noted that the Veteran began receiving treatment for her knees at VA in 2003, and that MRIs revealed moderate-severe chondromalacia patella and tricompartment osteoarthritis.  Dr. G. stated that based on review of the medical records and the Veteran's current knee conditions, it is her opinion that the Veteran's current chondromalacia patella began in service and significantly progressed over the past 20+ years, which is confirmed currently by MRIs in 2010 and 2012 [which show arthritis].  She stated that it is her opinion that her bilateral chondromalacia patella began in service.  The Board finds that it is reasonable to find that Dr. G. intended to state that the Veteran's current arthritis, which was reportedly a progression of her in-service chondromalacia patella, is also related to service. 

There is also probative medical evidence to support that the Veteran's bilateral knee disability is not related to service, and such medical evidence is also based on review of the Veteran's history and is supported by rationale.  Specifically, a November 2009 VA examiner, Dr. B., reviewed the Veteran's claims file and examined the Veteran, and he opined that the Veteran's arthritis is not related to the Veteran's in-service chronic knee complaints with normal findings.  Dr. B. stated that the mention of chondromalacia in service did not have the necessary signs and symptoms to verity the diagnosis.  He noted that after service, she was able to do construction, and that kind of work, plus her obesity, was a major aggravator of what were probably some early bilateral knee strains.  He noted that he considered military service a minor 20 percent factor in the development of her current bilateral knee disability.  The Board notes that entitlement to service connection does not require that service be the sole cause for a current claimed disability.  Dr. B. examined the Veteran again in February 2014, and in that report he opined again that her current bilateral knee disability was not related to service, and he stated that the first objective appearance of knee problems were in a 2003 x-ray, which showed abnormalities better than expected with 9 years of heavy lifting post-service.    
	
On review, the Board finds that the competent and probative medical evidence is equally for and against the Veteran's contention that her current bilateral knee disability is related to service.  Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that the Veteran's current bilateral knee disability, diagnosed as bilateral arthritis with chondromalacia patella, is etiologically related to service and cannot be satisfactorily disassociated from service.  For these reasons, service connection for the same is warranted.  



	(CONTINUED ON NEXT PAGE)







ORDER

The issue on appeal of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a thyroid disability is dismissed. 

Because new and material evidence has been received, the claim for service connection for left knee arthritis is reopened.

Entitlement to service connection for left knee arthritis with chondromalacia patella is granted.

Because new and material evidence has been received, the claim for service connection for right knee arthritis is reopened.

Entitlement to service connection for right knee arthritis with chondromalacia patella is granted.


REMAND

The Veteran was last afforded a VA examination regarding the lumbar spine disability in February 2014.  Since that time, the Veteran has reported, such as in her December 2017 Board hearing testimony, that her symptoms and the functional impairment of her lumbar spine has worsened.  For instance, she reported neurological symptoms in her legs, which were not noted by the February 2014 VA examiner.  Because she has not been examined since February 2014, and based on this evidence of worsening in her disability, the Veteran should be afforded a new VA examination to determine the nature and severity of her lumbar spine disability.  

The Board notes that in August and December 2012 VA medical opinions, the VA examiner essentially opined that the Veteran's lumbar disc disease and spondylosis is a separate disability that is distinguishable from the Veteran's service-connected lumbar strain, and he noted certain symptoms that are separately attributable to the Veteran's lumbar strain.  Given this evidence, the VA back examiner should also provide findings, to the extent possible, as to which of the Veteran's described symptoms and functional impairments may be medically and separately attributed to her service-connected lumbar spine disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board notes that in a June 2016 VA treatment record, the Veteran noted stiffness and numbness in her right leg, and she reported that she previously had a nerve conduction study on her right leg.  However, the Board is unable to locate this study report at this time in the records associated with the claims file, and the VA treatment records show only right upper extremity nerve conduction study findings.  The Veteran should be asked to provide further information as to this reported right leg nerve conduction study.  Further, the Veteran receives ongoing treatment with VA, and VA treatment records dating up to November 2017 are of record.  Updated VA treatment records should also be obtained. 

Because there was an inferred claim for entitlement to TDIU, the Veteran should be provided with appropriate notice of how to substantiate entitlement to the same, and provided an opportunity to submit the requisite information and evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide her with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU.

Additionally, request information from the Veteran as to when and where she received any right leg nerve conduction study, which she reported in a June 2016 VA treatment record.

The Veteran should be asked to authorize the release of any outstanding private medical records that are pertinent to her lumbar spine disability or TDIU.  

When appropriate, provide the Veteran with notice pursuant to 38 C.F.R. § 3.159(e) with regard to any unavailable records.  

2. Obtain updated VA treatment records, and associate them with the claims file. 

3. After completing the above, schedule the Veteran for a VA examination to determine the nature and severity of the lumbar spine disability.  Forward the claims file to the examiner for review of the case. 

Please note that the Veteran reported in her December 2017 Board hearing that she has permanently moved to Phoenix, Arizona.   

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, and on weight bearing and non-weight bearing, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should obtain a complete history from the Veteran regarding the symptoms associated with the lumbar spine disability, to include the frequency, duration, characteristics, severity, or functional loss associated with the condition and with any flare-up(s) of the disability.  

The examiner is asked to address the nature, all symptoms, and the severity of the Veteran's lumbar spine disability. 

In so doing, the examiner is requested to attempt (to the extent possible) to distinguish and separately attribute the effects, to include symptoms and functional impairments thereof, of the service-connected lumbar spine disability and of any separate and nonservice-connected lumbar spine disability.  Please note if it is not possible to attribute the Veteran's symptoms to each disability separately.   

Further, in doing so, the examiner is asked to address the following:

(a) Please note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(b) Please indicate the frequency and duration of any incapacitating episodes in the past 12 months.  Note that an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

(c) Please provide an opinion as to each objective neurological abnormality associated with the lumbar spine disability at any point during the appeal period (December 2010 to present).  Indicate the nerve roots involved for each objective neurological impairment found and the severity of the symptoms (e.g., mild, moderate, severe).  

The examiner's attention is invited to the Veteran's December 2017 Board hearing testimony regarding the presence of bilateral lower extremity neurological symptoms, as well as her history of right sided numbness into the right lower extremity, including as early as in a May 2011 VA physical therapy note indicating numbness and tingling into the right lower extremity, and as recent as in June 2016 VA treatment records. 

(d) Obtain a work history from the Veteran and please comment on the impact of the Veteran's lumbar spine disability on her ability to perform tasks in a work-like setting.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

4. Conduct any further development that the AOJ considers is warranted with regard to the matter of TDIU.  

5. After completing any other development deemed necessary, adjudicate the claims on appeal, to include TDIU. If a matter is not resolved to the Veteran's satisfaction furnish her and her agent a supplemental statement of the case, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


